Title: To Thomas Jefferson from Edmund Pendleton, 7 March 1781
From: Pendleton, Edmund
To: Jefferson, Thomas



Sir
Edmundsburg, March 7, 1781.

Relying on the honor of government to keep the case on which my opinion is required out of our Courts of Justice, I see no impropriety in giving it, as you have done me the honor to request: the ground on which it is supposed a Court of Equity might relieve against that acceptance which made a new contract between the  Executive and Mr. Nathan, is, that the drawers allege the bills on the Governor and treasurer of Virginia were payable in paper money, and in consequence a value was received for them only according to the then depreciation of that paper; on which head a very proper inquiry seems to be, whether the bills themselves pointed out the sort of money that was to be paid for them or the specific value received? I suppose neither, as that would neither have escaped Mr. Nathan in his purchase, nor the Executive in their acceptance, and that the bills were in the usual and general form, requiring the payment of so many dollars for value received; in which case the bills drawn in the wilderness, and circulated through one Spanish government into another, gave no clue to Mr. Nathan to suppose that any other than silver dollars were intended, so as to put him on his guard. Again, he might very properly say, I run no risk in allowing specie value for the bills, since if it should prove otherwise, and that any other mode of payment should be proposed by those on whom they are drawn, I can declare the proposition, procure a protest of the bills, and have recourse for my money to the endorser from whom I purchase. He accordingly pays full specie value, and presents his bills, which are accepted, and a mode of payment fixed to the satisfaction of both parties; a large payment is accordingly made, and near a year elapsed before any notice is given to Mr. Nathan that government had any objection to the payment as stipulated. The Executive were deceived indeed, but by whom? Not by Mr. Nathan, who, as he paid the same he demanded, was an innocent and fair purchaser; I will not say that those worthy gentlemen who drew the bills were guilty of deceit or neglect in the mode of drawing the bills, or in not giving timely notice of the different value got for them, since I impute these to the hurry they were in, and the difficulty of conveying timely intelligence; but surely the present difficulty is derived from that source, and it is more just that the State should bear the loss than that it should fall on a man who has the law on his side, is in no fault at all, and who has now lost that advantage a protest at first would have entitled him to, of recurring for his money to the man of whom he purchased the bills.
Thus you discover, Sir, my opinion to be in favor of Mr. Nathan, an opinion however, drawn from general principles, and not from any determination I recollect on the subject. You and the Council will judge of the reasoning, and afterwards perhaps it may give the public more satisfaction to have the matter arbitrated in the way  you proposed, than to have it rest on my judgment. I have the honor to be, the Council’s and your excellency’s most obedient servant,

Edmund Pendleton

